Citation Nr: 0533307	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Thereafter, 
the claim was handled by the Regional Office (RO) in Newark, 
New Jersey.  


REMAND

The veteran contends that service connection is warranted for 
a heart disability which he claims began or was aggravated 
during active military service.  When this case was before 
the Board in May 2004, it was remanded for a VA examination 
because a November 2001 VA examination report was inadequate 
because the VA examiner diagnosed rheumatic heart disease by 
history and did not fully discuss the nature and etiology of 
any other current heart disability in light of abnormalities 
shown on electrocardiogram and echo stress test reports.  

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in March 2005.  Although the Board was 
specific in terms of the information required in the 
examination report, the examiner failed to provide an opinion 
on whether any heart disability present during service 
clearly and unmistakable existed prior to service and whether 
any such heart disorder clearly and unmistakable underwent no 
permanent increase in severity during or as a result of 
service.  The examiner also failed to specifically address 
whether it was at least as likely as not that any of the 
currently diagnosed heart disorders were etiologically 
related to the veteran's military service.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  Accordingly, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The claims folder should be returned 
to the VA physician who examined the 
veteran in March 2005.  With respect to 
each of the disorders diagnosed on the 
March 2005 examination, the examiner 
should provide an opinion as to whether 
the disability was present during service 
and if so whether the disability clearly 
and unmistakably existed prior to service 
and clearly and unmistakably underwent no 
permanent increase in severity during or 
as a result of service.  With respect to 
any current heart disability which the 
examiner believes was not present during 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability is 
etiologically related to the veteran's 
military service.  

The supporting rationale for all opinions 
expressed must also be provided.  

2.  If the physician who performed the 
March 2005 examination is unavailable, 
the claims folder should be forwarded to 
another physician with appropriate 
expertise who should be requested to 
provide the required opinions with 
supporting rationale.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for a heart disability 
based on a de novo review of all of the 
relevant evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

